

EXHIBIT 10.3
FORM OF AWARD AGREEMENT

2014 Single-Metric Performance Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan
You have been awarded a number of performance based restricted stock units (the
“Stock Units”) under the NCR Corporation 2013 Stock Incentive Plan (the “Plan”),
as described on the restricted stock unit information page on the website
(www.netbenefits.fidelity.com) of the third party Plan administrator (the “TPA”)
for NCR Corporation (referred to herein as “NCR” or the “Company”), effective as
of the date of grant of this award (the “Grant Date”), subject to the terms and
conditions of this 2014 Single-Metric Performance Based Restricted Stock Unit
Award Agreement (this “Agreement”) and the Plan. Capitalized terms used but not
defined herein are defined in the Plan.
1.Grant of Stock Units. Subject to the terms and conditions of this Agreement,
one hundred percent (100%) of the Stock Units will become nonforfeitable
(“Vested”) on the third anniversary of the effective date of the grant (your
“Vesting Date”), provided that (i) the Compensation and Human Resource Committee
of the NCR Board of Directors (the “Committee”) has certified that NCR has
achieved a predetermined level of NPOI (as defined below) for the period from
January 1, 2015, through December 31, 2015 (the “Performance Period”), and (ii)
you are continuously employed by NCR or, if different, your employer (the
“Employer”) through and until your Vesting Date. In all cases, the Committee
shall certify whether NCR has achieved the specified level of NPOI within
seventy (70) days following the end of the Performance Period.
2.    Certain Events Prior to Vesting Date. The Plan provides for what happens
in connection with certain events prior to vesting of the Stock Units. The
following chart describes the more common events. Except as otherwise provided
below, in the event of your Termination of Employment prior to the Vesting Date
for any reason, the Stock Units will automatically terminate and be forfeited
and no shares or cash will be issued or paid (as the case may be).
Termination Provisions
Termination Event
Treatment of Stock Units
Death, Disability or Involuntary Termination
Prorated Vesting— Based upon the Committee’s certification of NPOI, a pro rata
portion of the Stock Units will become Vested, effective as of the end of the
Performance Period. The pro rata portion of the Stock Units that will become
Vested will be determined by multiplying the number of Stock Units awarded
pursuant to this Agreement by a fraction, the numerator of which is the number
of full and partial months of employment that you completed after the Grant
Date, and the


1

--------------------------------------------------------------------------------



 
denominator of which is 36 (the “Pro-rata Fraction).
Change in Control
Termination or Good
Reason Termination.


Full Vesting—The Stock Units shall become fully Vested immediately upon your
Termination of Employment.





For purposes of this Agreement, “NPOI” means non-pension operating income, which
reflects NCR’s operation income as reported under generally accepted accounting
principles, without taking into consideration the impact of NCR’s pension income
or expense for the year. NPOI may be adjusted as determined to be appropriate by
NCR’s finance organization to exclude non-operational items such as significant
acquisitions or restructurings.
“Disability” means Termination of Employment as a result of a disability for
which you qualify for benefits under the NCR Long-Term Disability Plan or
another long-term disability plan sponsored by NCR, its Subsidiaries or
Affiliates.
“Involuntary Termination” means Termination of Employment by the Company or the
Employer for any reason other than for Cause (as defined in the Plan), excluding
termination by the Company or the Employer during the twenty-four (24) months
following a Change in Control.
“Change in Control Termination” means a Termination of Employment by the
Company, the Employer or the continuing entity other than for Cause (as defined
in the NCR Change in Control Severance Plan, to the extent that you are a
participant in the NCR Change in Control Severance Plan at the time of such
Termination of Employment; otherwise as defined in the Plan) or Disability
occurring during the twenty-four (24) months following a Change in Control
wherein this Award is assumed, converted or replaced by the continuing entity.
“Good Reason Termination” means, if you are a participant in the NCR Change in
Control Severance Plan, or an NCR policy or similar arrangement that defines
“Good Reason” in the context of a resignation following a Change in Control,
your Termination of Employment for Good Reason as so defined within twenty-four
(24) months following a Change in Control.
Change in Control. Notwithstanding any provisions in this Agreement to the
contrary other than Sections 5, 10, 11, 13, 24, in the event a Change in Control
occurs prior to the Vesting Date and the Stock Units are not assumed, converted
or replaced by the continuing entity, the Stock Units shall become fully Vested
immediately prior to the Change in Control.
3.    Settlement of Stock Units. Except as may otherwise be provided in this
Section or pursuant to an election under Section 14(k) of the Plan, Vested Stock
Units will be paid to you within thirty (30) days after the date that such Stock
Units become Vested in shares of NCR common stock (such that one Stock Unit
equals one share of NCR common stock) or, in NCR’s sole discretion, in an amount
of cash equal to the Fair Market Value of

2

--------------------------------------------------------------------------------



such number of shares of NCR common stock on the date that immediately precedes
the Vesting Date (or such earlier date upon which the Stock Units have become
Vested pursuant to Section 2 of this Agreement), or a combination thereof.
4.    Compliance with Section 409A of the Code. The intent of the parties is
that payments under this Agreement comply with Section 409A of the Code or are
exempt therefrom, and this Agreement shall be interpreted, administered and
governed in accordance with such intent.
5.    Confidentiality. By accepting this Award, except to the extent disclosure
is required by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Stock Units will be forfeited if you violate the terms and conditions of
this Section 5.
6.    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the common stock, the Award shall be equitably adjusted
in accordance with Section 3(d) of the Plan.
7.    Nontransferability. At all times before the Vesting Date, the Stock Units,
to the extent not fully Vested, may not be sold, transferred, pledged, assigned
or otherwise alienated, except by beneficiary designation, by will or by the
laws of descent and distribution upon your death. As soon as practicable after
the Vesting Date (or such other date as Stock Units become payable in accordance
with Section 2), if Stock Units are to be paid in the form of shares of NCR
common stock, NCR will instruct its transfer agent and/or its TPA to record on
your account the number of such shares underlying the number of Stock Units, and
such shares will be freely transferable.
8.    Dividends. Any cash dividends declared before the Vesting Date on the
shares underlying unvested Stock Units shall not be paid currently, but shall be
converted into additional Stock Units. Any Stock Units resulting from such
conversion (the “Dividend Units”) will be considered Stock Units for purposes of
this Agreement and will be subject to all of the terms, conditions and
restrictions set forth herein. As of each date that NCR would otherwise pay the
declared dividend on the shares underlying the Stock Units (the “Dividend
Payment Date”) in the absence of the reinvestment requirements of this Section,
the number of Dividend Units will be determined by dividing the amount of
dividends otherwise attributable to the Stock Units but not paid on the Dividend
Payment Date by the Fair Market Value of NCR’s common stock on the Dividend
Payment Date.
9.    Withholding. (a) Prior to any relevant tax or tax withholding event (as
applicable) and as a condition of your receiving the shares of Common Stock in
respect of the

3

--------------------------------------------------------------------------------



Stock Units, you agree to make arrangements satisfactory to NCR and/or the
Employer to satisfy all income tax, social insurance tax, payroll tax, fringe
benefits tax or other Federal, state or local tax payment or withholding
requirements or other tax related items (collectively, “Tax-Related Items”)
applicable to you as a result of or related to your participation in the Plan.
In this regard, you agree to pay to NCR, including, at NCR’s sole discretion,
through payroll withholding, a cash amount equal to any amount of such
Tax-Related Items required to be paid or withheld with respect to the Stock
Units; provided that you will be required to pay any such amount prior to the
tax or tax withholding event (as applicable) and as a condition of your
receiving shares of Common Stock to be issued in respect of the Stock Units.
Notwithstanding the foregoing sentence, in lieu of paying NCR a cash amount
equal to any amount of taxes required to be withheld or paid with respect to the
Tax-Related Items in respect of the Stock Units, you may, to the extent
permitted by NCR in its sole discretion, elect to satisfy any such amount
required to be withheld or paid by either (A) instructing NCR to withhold shares
of Common Stock that are issuable upon the settlement of the Stock Units equal
to the amount required to be withheld or paid or (B) instructing NCR and any
brokerage firm determined acceptable to NCR for such purpose to sell on your
behalf the whole number of Common Stock underlying the Stock Units that NCR
determines to be appropriate to generate the cash proceeds sufficient to satisfy
such Tax-Related Items; provided that, any such sale or withholding of shares
shall occur on the date that the requirement to withhold or pay taxes arises or
as soon as practicable thereafter; provided further that, to the extent that you
instruct NCR and any brokerage firm to sell shares of Common Stock on your
behalf pursuant to this Section a, you will be responsible for, and will
indemnify and hold NCR and the Employer harmless with respect to, any and all
losses, costs, damages or other expenses (other than brokerage fees and other
similar costs related directly to any such sale of Common Stock) arising in
connection with, or related to, any such sale. You acknowledge that if, at the
time any shares of Common Stock are sold to satisfy requirements relating to
Tax-Related Items pursuant to this Section a (a), you are an executive officer
of NCR subject to Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), any such sale of Common Stock must be pursuant to an
exemption from the requirements under Section 16(b) of the Exchange Act.
(b) You acknowledge that, regardless of any action taken by NCR or the Employer,
may exceed the amount actually withheld by NCR or the Employer. Depending on the
withholding method, NCR may withhold or account for Tax the ultimate liability
for all Tax-Related Items is and remains your responsibility and -Related Items
by considering applicable minimum statutory withholding rates or other
applicable withholding rates, including maximum applicable rates, in which case
you will receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent.
10.    Misconduct. The Stock Units, to the extent not fully Vested, will be
forfeited if the Committee determines that you engaged in misconduct in
connection with your employment with NCR or the Employer.

4

--------------------------------------------------------------------------------



11.    Noncompetition and Nonsolicitation. In exchange for the consideration you
are receiving pursuant to the terms of this Agreement, you agree that during
your employment with NCR and for a twelve month period after its termination (or
if applicable law mandates a maximum time that is shorter than twelve months,
then for a period of time equal to that shorter maximum period), regardless of
the reason for termination, you will not yourself or through others, without the
prior written consent of the Chief Executive Officer of NCR:
(a)    perform services, directly or indirectly, (i) of the type conducted,
authorized, offered, or provided by you on behalf of NCR within the two years
prior to termination of your NCR employment; (ii) in connection with products,
services, systems or solutions that are similar to or serve the same functions
as those with respect to which you worked for NCR within the last two years of
your NCR employment; (iii) on behalf of yourself or a person or entity in
competition with NCR that is not one of the named “Competing Organizations”
either on the list below in this Section 11 or, as applicable, on the list
currently in effect at the time of termination of your NCR employment (available
from the NCR Human Resources intranet website; the list as of the Grant Date is
set forth below in subparagraph (h)); and (iv) anywhere within the United
States, or in any State or territory thereof in which NCR does or did business
during your NCR employment, all of which States or territories are deemed to be
separately set forth here and the names of which are incorporated by reference;
(b)    perform services, directly or indirectly, (i) of the type conducted,
authorized, offered, or provided by you on behalf of NCR within the two years
prior to termination of your NCR employment; (ii) in connection with products,
services, systems or solutions that are similar to or serve the same functions
as those with respect to which you worked for NCR within the last two years of
your NCR employment; and (iii) on behalf of any named “Competing Organization”
either on the list below in this Section 11 or, as applicable, on the list
currently in effect at the time of termination of your NCR employment (available
from the NCR Human Resources intranet website; the list as of the Grant Date is
set forth below in subparagraph (h));
(c)    directly or indirectly recruit, hire, solicit or induce, or attempt to
recruit, hire, solicit or induce, any employee of NCR, its subsidiaries or
affiliates, to terminate his or her employment with NCR, its Subsidiaries or
Affiliates; or
(d)    solicit or attempt to solicit the business of any NCR customers or
actively sought prospective customers with which you had material contact during
the last two years of your NCR employment. “Material contact” means the contact
between you and each customer or actively sought prospective customer (i) with
which you dealt on behalf of NCR, (ii) whose dealings with NCR were coordinated
or supervised by you, (iii) about whom you obtained confidential information in
the ordinary course of business as a result of your association with NCR, or
(iv) who receives products or services authorized by NCR, the sale

5

--------------------------------------------------------------------------------



or provision of which results or resulted in compensation, commissions, or
earnings for you within the two years prior to the date of the your termination.
(e)    All references to “NCR” in this Section 11 shall be deemed to include its
Subsidiaries and Affiliates, and references to “NCR employment” shall be deemed
to include your employment, if any, by a company the stock or substantially all
the assets of which NCR has acquired. As a non-limiting example, a reference to
the “last two years of your NCR employment” may include both time as an NCR
employee and time as a Radiant Systems, Retalix Ltd, Digital Insight or Alaric
Ltd. employee.
(f)    The covenants contained within this Section 11 are a material component
of the consideration for this Agreement. If you breach any of these covenants,
NCR shall be entitled to all of its remedies at law or in equity, including but
not limited to money damages and injunctive relief. In the event of such a
breach, in addition to NCR’s other remedies, any unvested Stock Units will be
immediately forfeited and deemed canceled, and you agree to pay immediately to
NCR the Fair Market Value of any Stock Units that vested during the eighteen
(18) months prior to the date of your Termination of Employment (or if
applicable law mandates a maximum time that is shorter than eighteen (18)
months, than for a period of time equal to the shorter maximum period), without
regard to whether you continue to own the shares associated with such Stock
Units or not.
(g)    The twelve-month period set forth in this Section 11 shall be tolled and
suspended during and for the pendency of any violation of its terms, and for the
pendency of any legal proceedings to enforce any of the covenants set forth
herein, and all time that is part of or subject to such tolling and suspension
shall not be counted toward the twelve-month duration of the applicable
covenant. By way of example, if immediately following your departure from NCR
you accept employment with a competitor that is prohibited by the noncompetition
covenant contained in this Section 11, and work for such competitor for six
months before NCR obtains a judicial or arbitral order terminating or modifying
that employment, your twelve-month noncompetition period shall not commence
until after you have commenced compliance with that order.
(h)    For purposes of this Agreement, “Competing Organizations” shall be the
following as of the Grant Date, including the subsidiaries and affiliates of
each. The list of Competing Organizations is updated and revised from time to
time, and such updated lists shall be deemed a part of this Agreement; the
current list may be obtained from the NCR Law Department or the NCR Human
Resources Department upon request, or from the NCR Human Resources intranet
website.
Agilysys
Hitachi-Omron Terminal Systems
Pendum
Arianne
Hyosung
Phoenix Interactive
Arinc.
IBM
Pinnacle Corporation


6

--------------------------------------------------------------------------------



Casio America, Inc.
IER
POSitech
Cenveo
Intuit
Retail Pro International
DATA Business Forms
Itautec
RR Donnelly
Dell, Inc.
JDA Software
SAP
Diebold
KAL (Korala Associates)
Schades-Heipa
Dimension Data
Kony
Sharp
Dresser
Kiosk (KIS)
SITA
Eastcom
LGN-Sys
Square
EPIC
Logicalis
Talaris
Epicor
Mahathi
TeleSource
Escher
Micros Systems
Tolt
Fujitsu
Mobile Travel Technologies
Toshiba TEC
Getronics
NRT
Unisys
Gilbarco Veeder-Root
Nscglobal
Useablenet
Glory
Oki
Verifone
GRG Banking Equipment
Oracle
Vista
GRG International
Panasonic Corporation
Wand
Hewlett Packard
PAR Technology
Wincor
Hitachi
PayPal / eBay
Xpient



12.    Dispute Resolution. By accepting this Award, you agree that, where
permitted by local law, any controversy or claim arising out of or related to
this Agreement or your employment with NCR, its Subsidiaries or Affiliates shall
be resolved by binding arbitration; the obligation to arbitrate shall also
extend to and encompass any claims that you may have or assert against any NCR
employees, officers, directors or agents. If you are employed in the United
States, the arbitration shall be pursuant to the then current rules of the
American Arbitration Association in or near the city where you work or worked
for NCR. If you are employed outside the United States, where permitted by local
law, the arbitration shall be conducted in the regional headquarters city of
your NCR business organization pursuant to the rules of a reputable national or
international arbitration organization. The arbitration shall be held before a
single arbitrator who is an attorney. The arbitrator’s decision and award shall
be final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; in all other respects, this Agreement shall be governed
by the laws of the State of Georgia, without regard to its conflict-of-laws
principles. Each party shall bear its own attorney fees associated with the
arbitration; other costs, and the expenses of the arbitration, shall be borne as
provided by the rules of the American Arbitration Association or by similar
applicable rules for an arbitration held outside the United States. If any
portion of this paragraph is held unenforceable, it shall be severed and shall
not affect the duty to arbitrate nor any other part of this paragraph.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
any of the covenants set forth in Section 11, NCR will sustain irreparable
injury and will not have an adequate remedy at law. As a result, you agree that
in the event of your breach of any of

7

--------------------------------------------------------------------------------



the Section 11 covenants, NCR may, in addition to any other remedies available
to it, bring an action in a court of competent jurisdiction for equitable relief
pending appointment of an arbitrator and completion of an arbitration, and in
such instance shall not be required to post a bond.
13.    Compensation Recovery Policy. By accepting the Stock Units, you
acknowledge and agree that to the extent that the Stock Units constitute
“Covered Incentive Compensation” subject to the terms of NCR’s Compensation
Recovery Policy, as the same may be in effect from time to time (the
“Compensation Recovery Policy”), then, notwithstanding any other provision of
this Agreement to the contrary, you may be required to forfeit or repay any or
all of the Stock Units pursuant to the terms of the Compensation Recovery
Policy. Further, you acknowledge and agree that NCR may, to the extent permitted
by law, enforce any repayment obligation pursuant to the Compensation Recovery
Policy by reducing any amounts that may be owing from time to time by NCR to
you, whether as wages, severance, vacation pay or in the form of any other
benefit or for any other reason.
14.    Beneficiaries. Subject to the terms of this Agreement, you may at any
time designate, through the TPA, one or more beneficiaries to receive all or
part of any shares of NCR common stock underlying the Stock Units to be
distributed in case of your death, and you may change or revoke such designation
at any time. In the event of your death, any such shares distributable hereunder
that are subject to such a designation will be distributed to such beneficiary
or beneficiaries in accordance with this Agreement. Any other shares of NCR
common stock underlying the Stock Units not designated by you will be
distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder, the shares of NCR common
stock underlying the Stock Units in question may be transferred to your estate,
in which event NCR will have no further liability to anyone with respect to such
shares.
15.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award materials (“Data”) by and
among, as applicable the Employer, NCR, its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in NCR, details of all Stock Units or other entitlement to
shares of stock awarded, cancelled, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan.

8

--------------------------------------------------------------------------------



You understand that Data will be transferred to the TPA or such other stock plan
service provider as may be selected by NCR in the future, which is assisting NCR
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (for example, the United States)
may have different data privacy laws and protections than your country. You
understand that if you reside outside the United States you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize NCR, the TPA
and any other possible recipients which may assist NCR (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that NCR would not be able to grant you
Stock Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
16.    Application to Other Compensation. Your participation in the Plan is
voluntary. The value of this Award is an extraordinary item of income, is not
part of your normal or expected compensation for purposes of calculating any
severance, redundancy, end‑of‑service payments, bonus, long-service awards,
pension, retirement or other benefits or similar payments. The Plan is
discretionary in nature. This Award is a one-time benefit that does not create
any contractual or other right to receive additional awards or other benefits in
the future.  Future grants, if any, are at the sole grace and discretion of NCR,
including, but not limited to, the timing of the grant, amount and vesting
provisions.
17.    No Advice Regarding Grant. NCR is not providing any tax, legal or
financial advice, nor is NCR making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

9

--------------------------------------------------------------------------------



18.    Electronic Delivery and Acceptance. NCR may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by NCR or the TPA.
19.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction, it shall be severed and shall not
affect any other part of this Agreement, which will be enforced as permitted by
law. Provided, however, that to the extent such invalid provision can be
rendered valid by modification, you agree that the court or tribunal shall so
modify such provision so as to render it valid and enforceable to the fullest
extent permitted by law.
20.    Amendment. The terms of this Award of Stock Units as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee.
21.    Waiver. You acknowledge that a waiver by NCR of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach of this Agreement.
22.    Provisions Applicable to Participants in Jurisdictions outside the United
States. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if you are or become subject to the laws of a jurisdiction outside the
United States, your Award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for your country (the “Appendix”).
In addition, your Award shall be subject to the laws and requirements of such
jurisdiction outside the United States and the terms and conditions of this
Agreement are deemed modified to the extent NCR determines necessary or
advisable for legal or administrative reasons. Moreover if you relocate to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent NCR determines that the
application of such terms is necessary or advisable for legal or administrative
reasons. Finally, the Committee may take any other action, including amending
this Agreement, before or after an Award is made, that it deems necessary or
advisable to obtain approval or comply with any necessary local governmental
regulatory requirements or exemptions to the extent such amendment is
permissible under the Plan with or without your prior written consent.
23.    Conflicting Terms. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect to the law
governing this Agreement and any claims arising under or relating to it, Section
12 of this Agreement shall prevail.

10

--------------------------------------------------------------------------------



24.    Code of Conduct Certification. Notwithstanding any other provision of
this Agreement, this Award of Stock Units and your right to receive payment of
any Stock Units that become Vested hereunder are subject to and expressly
conditioned upon your timely annual certification to NCR’s Code of Conduct, and
in the event of your failure to timely provide any such certification as may be
required prior to the date that Stock Units would otherwise be paid under this
Agreement, those Stock Units shall be forfeited.
25.    Execution and Validity of Agreement. This Agreement shall be valid,
binding and effective upon the Company on the Grant Date. However, the grant
contained in this Agreement shall be forfeited by you and this Agreement shall
have no force and effect if it is not duly executed by electronic acceptance in
a form prescribed by and acceptable to the Company, by the date established by
the Company and set forth on the website of the TPA at
(www.netbenefits.fidelity.com); on which this Agreement is posted.

11

--------------------------------------------------------------------------------



APPENDIX A

PROVISIONS FOR NON-U.S. PARTICIPANTS

2014 Single-Metric Performance Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan
The following terms and conditions apply to Participants who reside outside the
United States or who are otherwise subject to the laws of a country other than
the United States. In general, the terms and conditions in this Appendix A
supplement the provisions of the Agreement, unless otherwise indicated herein.
1.Nature of Grant. In accepting the grant, you acknowledge, understand and agree
that:
(a)the Stock Units and the shares of Common Stock subject to the Stock Units are
not intended to replace any pension rights or compensation;
(b)    the Stock Units and the shares of Common Stock subject to the Stock Units
and the income and value of same, are not part of normal or expected
compensation for any purpose;
(c)    the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(d)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Units resulting from your Termination of Employment (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of Stock Units
to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against NCR, any of its Subsidiaries or Affiliates or the
Employer, waive your ability, if any, to bring any such claim, and release NCR,
its Subsidiaries and Affiliates, and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(e)    for purposes of the Stock Units, your employment or service relationship
will be considered terminated as of the date you are no longer actively
providing services to NCR or the Employer (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) and unless otherwise expressly provided in this
Agreement or determined by NCR, your right to vest in the Stock Units under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (for example, your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); the

12

--------------------------------------------------------------------------------



Committee shall have the exclusive discretion to determine when you are no
longer actively providing services for purposes of your Award (including whether
you may still be considered to be providing services while on a leave of
absence);
(f)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and
(g)    neither NCR, the Employer nor any Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Stock Units or of any
amounts due to you pursuant to the settlement of the Stock Units or the
subsequent sale of any shares of Common Stock acquired upon settlement.
2.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
3.    Conditions for Issuance. Notwithstanding any other provision of the Plan
or this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares issuable upon
settlement of the Stock Units prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the shares with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the shares. The grant of Stock Units is
not intended to be a public offering of securities in your country, and the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities in connection with this grant, and
the grant of the Stock Units is not subject to the supervision of the local
securities authorities.
4.    Repatriation and Other Non-U.S. Compliance Requirements. As a condition of
the grant of your Stock Units, you agree to repatriate all payments attributable
to the shares of Common Stock and/or cash acquired under the Plan (including,
but not limited to, dividends and dividend equivalents) in accordance with local
foreign exchange rules and regulations in your country of residence (and your
country of employment, if different). In addition, you also agree to take any
and all actions, and consent to any and all actions taken by the Company, its
Subsidiaries and Affiliates, as may be required to allow the Company, its
Subsidiaries and Affiliates to comply with local laws, rules and regulations in
your country of residence (and your country of employment, if different).
Finally, you agree to take any and all actions as may be required to comply with
your personal legal and tax obligations under

13

--------------------------------------------------------------------------------



local laws, rules and regulations in your country of residence (and your country
of employment, if different).
5.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell shares of Common Stock or rights to such shares (e.g., Stock Units)
under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable insider trading
policy of the Company. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.

14

--------------------------------------------------------------------------------



APPENDIX B
COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS

2014 Single-Metric Performance Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan
This Appendix B includes special terms and conditions applicable to you if you
reside in the countries below. These terms and conditions are in addition to or,
if so indicated, in place of, those set forth in the Agreement. Capitalized
terms used but not defined in this Appendix have the meanings assigned to them
in the Plan, or the Agreement, as applicable.
This Appendix B also includes information relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of the Grant Date. Such laws are
often complex and change frequently. As a result, NCR strongly recommends that
you do not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the Stock Units are Vested or shares
of Common Stock acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to your
particular situation and NCR is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, are considered a citizen or resident of another
country for local law purposes, or transfer employment or residency to another
country after the Grant Date, the notifications contained herein may not be
applicable to you. In addition, NCR shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to you.
CHINA
Settlement of Stock Units. This provision supplements Section 3 of the
Agreement:
To facilitate compliance with exchange control laws and regulations in the
People’s Republic of China (“China”), you agree to the sale of any shares of
Common Stock to be issued upon vesting and settlement of the Stock Units. The
sale will occur (i) immediately upon vesting and settlement of the Stock Units,
(ii) following your Termination of Employment, or (iii) within any other time
frame as the Company determines to be necessary to facilitate compliance with
local regulatory requirements. You further agree that the Company is authorized
to instruct its designated broker to assist with the mandatory sale of such
shares (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such shares.
You agree to sign any agreements, forms and/or consents that may be reasonably
requested by NCR (or the broker) to effectuate the sale of the shares of Common
Stock and shall otherwise cooperate with NCR with respect to such matters. You
acknowledge that neither NCR nor the broker is under any obligation to arrange
for the sale of the shares of Common Stock at any particular price and that
broker’s fees and similar expenses may be incurred in any such sale. In any
event, when the shares of

15

--------------------------------------------------------------------------------



Common Stock are sold, the proceeds of the sale of such shares, less the
broker’s fees, commissions or similar expenses, will be remitted to you in
accordance with applicable exchange control laws and regulations.
Exchange Control Restrictions. You understand and agree that, if you are subject
to exchange control laws in China, you will be required to immediately
repatriate to China the proceeds from the sale of any shares of Common Stock
acquired under the Plan. You further understand that such repatriation of the
proceeds may need to be effected through a special exchange control account
established by NCR or a Subsidiary or Affiliate, and you hereby consent and
agree that the proceeds from the sale of shares of Common Stock acquired under
the Plan may be transferred to such account by NCR (or the broker) on your
behalf prior to being delivered to you. You also agree to sign any agreements,
forms and/or consents that may be reasonably requested by NCR (or the broker) to
effectuate such transfers.
The proceeds may be paid to you in U.S. dollars or local currency at NCR’s
discretion. If the proceeds are paid to you in U.S. dollars, you understand that
you will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to you in
local currency, (i) you acknowledge that NCR is under no obligation to secure
any particular exchange conversion rate and that NCR may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) you agree to bear any currency fluctuation risk between the time the
shares of Common Stock are sold and the time the proceeds are converted to local
currency and distributed to you.
Finally, you agree to comply with any other requirements that may be imposed by
NCR in the future in order to facilitate compliance with exchange control
requirements in China.
ISRAEL
Trust Arrangement. You understand and agree that this Award is offered subject
to and in accordance with the terms of the Plan and its Israeli Appendix. Upon
vesting, the shares of Common Stock shall be controlled by the Company’s trustee
appointed by the Company or its Subsidiary or Affiliate in Israel (the
“Trustee”) for your benefit for at least such period of time as required by
Section 102 or any shorter period determined under the Israeli Income Tax
Ordinance (New Version), 5721-1961 as now in effect or as hereafter amended (the
“Ordinance”) (with respect to the “capital gain route”) or by the Israeli Tax
Authority (the “Lock‑Up Period”). You shall be able to request the sale of the
shares or the release of the shares from the Trustee, subject to the terms of
the Plan, this Agreement and any applicable Israeli tax law. Without derogating
from the aforementioned, if the shares are released by the Trustee during the
Lock‑Up Period, the sanctions under Section 102 of the Ordinance shall apply to
and be borne by you. The shares shall not be sold or released from the control
of the Trustee unless the Company, the Subsidiary or Affiliate and the Trustee
are satisfied that the full amount of Tax-Related Items due have been paid or
will be paid in relation thereto.

16